DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (hereinafter, Chang) (IDS, submitted by the applicant, “Temperature Insensitive PA bias…. Technology” of record).
Regarding claim 1, Chang (Fig. 1) discloses a temperature compensation circuit comprising: a bias reference circuit (e.g. forms by elements R1, R2, Q2 and Q3) , wherein the bias reference circuit comprises a plurality of serially connected transistor devices (transistors Q2 and Q3), and wherein at least one of the serially connected transistor devices comprises a resistor (R2) connected between two terminals of the at least one of the serially connected transistor devices; and a driver transistor device (e.g. 
Regarding claim 2, wherein the at least one of the serially connected transistor devices comprises a bipolar junction transistor (BJT) (see Fig.1), and wherein the resistor is connected between a base terminal of the BJT and a collector terminal of the BJT (as can be seen from Fig. 1).
Regarding claim 5, wherein the serially connected transistor devices comprise a plurality of bipolar junction transistors (BJTs) (as can be seen from Fig. 1).
Regarding claim 8, wherein the driver transistor device comprises a bipolar junction transistor (BJT) (see transistor Q1).
Regarding claim 9, wherein the driver transistor device is further configured to generate the drive current for an amplifier based on the resistance value of the resistor (as discussed above, resistance of R2 change due to the temperature and wherein the current with driving the base of Q1 affected and current that driving the amplifier is also affected and can be seen from the Fig.1).
Regarding claim 10, further comprising a substrate in which the temperature compensation circuit and the amplifier are fabricated (see Fig. 6 where circuit being integrated on die or substrate).
Regarding claim 11, wherein the substrate comprises a Gallium Arsenide (GaAs) substrate (see Abstract).
Regarding claim 12, Chang (Fig. 1) discloses a temperature compensated amplifier circuit comprising: an amplifier (transistor QRF); a temperature compensation 
Regarding claim 13, wherein the at least one of the serially connected transistor devices comprises a first bipolar junction transistor (BJT, Q3), wherein the resistor is connected between a base terminal of the first BJT and a collector terminal of the first BJT, and wherein the amplifier comprises a second BJT (transistor QRF).
Regarding claim 15, wherein the serially connected transistor devices comprise a plurality of bipolar junction transistors (BJTs) (as can be seen from Fig. 1).

Allowable Subject Matter

Claims 3-4, 6-7, 14 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 & 4 call for among others, wherein the bias reference circuit further comprises a controller configured to control a resistance value of the resistor based on an operating temperature.

Claim 14 calls for among others, wherein the bias reference circuit further comprises a controller configured to control a resistance value of the resistor based on an operating temperature of the temperature compensated amplifier circuit to compensate for variations of a temperature biased current caused by temperature fluctuations.
Claims 16 & 17 call for among others, wherein the BJTs are serially connected between a temperature biased current source and a fixed voltage.
Claims 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 18-20 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "first and second transistor devices that are serially connected, wherein the first transistor device comprises a first bipolar junction transistor (BJT) and a first resistor connected between base and collector terminals of the first BJT, and wherein the second transistor device comprises a second BJT and a second resistor connected between base and collector terminals of the second BJT" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843